Citation Nr: 0029224	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of an appendectomy, jejunostomy, colectomy and 
cholecystectomy with malabsorption syndrome, currently 
evaluated as 40 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran had active service from July 1961 to October 
1966.  

This case is now before the Board of Veterans' Appeal (Board) 
on appeal from an April 1999 RO decision.  



FINDING OF FACT

The veteran's service-connected gastrointestinal disability 
is manifested by the residuals of an appendectomy, 
jejunostomy, colectomy and cholecystectomy with malabsorption 
syndrome and adhesions of the peritoneum resulting in 
diarrhea and findings reflective of partial bowel obstruction 
and episodes of colic distention, nausea and vomiting; 
findings consistent with marked interference with absorption 
and nutrition, severe impairment of health or material weight 
loss are not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the veteran's service-connected residuals of an appendectomy, 
jejunostomy, colectomy and cholecystectomy with malabsorption 
syndrome have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1, 4.7, 4.114 
including Diagnostic Codes 7103, 7314, 7328 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

Historically, the Board notes that the veteran was originally 
granted service connection for the residuals of an 
appendectomy with jejunostomy and colectomy of the ascending 
colon in November 1968.  A non-compensable rating was 
assigned for this gastrointestinal disability.  

In a May 1971 rating action, the RO assigned an increased 
rating of 40 percent for the service-connected disorder.  
Subsequent RO rating decisions included malabsorption 
syndrome and the residuals of a cholecystectomy as 
manifestations of the service-connected disorder.  

A VA discharge summary indicates that the veteran was 
admitted in July 1994 for treatment of a partial small bowel 
obstruction.  He presented at the emergency room with a two-
day history of diarrhea and vomiting.  It was noted that the 
veteran had had diarrhea for several years that had suddenly 
increased over the weekend.  The veteran also noted 
complaints of left lower quadrant abdominal pain that was 
relieved by vomiting.  After three days of conservative 
treatment, the symptoms resolved and the veteran was 
released.  

On VA examination in September 1994, it was noted that the 
veteran had had a history of bowel disturbance since his 
inservice appendectomy.  The veteran reportedly weighed 205 
pounds with a maximum weight during the past year of 212 
pounds.  He reported complaints of loose stools.  The 
examiner noted that the veteran did not appear malnourished 
and rarely had nausea.  On physical examination, it was 
reported that the veteran was healthy and robust.  The 
impression was bowel disturbance with the sequelae after 
ruptured appendicitis.  

Another VA discharge summary shows that the veteran was 
admitted in February 1999 for treatment for a partial bowel 
obstruction.  The veteran reported complaints of nausea and 
vomiting, an increase in abdominal distention and mild right 
flank and epigastric pain.  The epigastric pain was described 
as being constant, shifting, episodic, dull, cramping and 
gassy-like in nature.  

On physical examination, the veteran was noted to be afebrile 
and cooperative.  His abdomen was distended and tympanitic 
with absent bowel sounds.  The upper abdomen was diffusely 
tender, and there were no palpable hernias.  Abdominal films 
reportedly showed multiple air fluid levels and loops of 
dilated small bowel.  There was air noted throughout the 
sigmoid colon.  The veteran was admitted and placed on 
conservative therapy.  He continued to have loose bowel 
movements.  It was noted that, by the day of admission, the 
veteran had a normal air pattern in his abdominal exam.  He 
was no longer vomiting and felt very comfortable.  The 
veteran continued to have loose stools and was started on 
clear liquids.  His diet was advanced without difficulty and 
he was discharged in stable condition two days later, with a 
diagnosis of status post partial small bowel obstruction.  
The physician indicated that the veteran was to resume his 
medication, and that no additional prescription was required.  
It was noted that no follow-up was needed.  

The veteran was afforded a VA examination in March 1999.  On 
the examination report, the physician noted the veteran's 
history of having had chronic diarrhea, liquid stools without 
blood and bowel movements numbering 10 per day, ever since 
his inservice surgery.  It was also reported that the veteran 
currently had no nausea, vomiting, or abdominal pain.  He 
treated the diarrhea with different medications.  The 
examining physician noted that the veteran had been admitted 
in July 1994 and February 1999 for vomiting, abdominal 
distention, pain, and decreasing frequency of bowel 
movements.  The diagnosis was that of partial small bowel 
obstruction, which was treated conservatively at both times.  

The physician indicated that, other than the times the he was 
admitted to the hospital, the veteran has had no nausea, 
vomiting, hematemesis, melena, weight loss or anorexia.  The 
physician stated that the veteran's only symptom was the 
chronic diarrhea.  On physical examination, the veteran was 
reported to be well developed, overweight, and afebrile.  His 
weight was reported as 208 pounds.  The veteran's abdomen was 
noted to be obese and soft.  The physician indicated that 
there were no masses, hepatosplenomegaly, tenderness, or 
hernia.  The diagnosis was that of recurrent partial small 
bowel obstruction due to peritoneal adhesion, secondary to 
status post exploratory laparotomy, status post small bowel 
resection, status post ruptured appendicitis with 
peritonitis.  


II. Analysis

The veteran contends that his service-connected 
gastrointestinal disorder, (as determined to be manifested by 
the residuals of an appendectomy, jejunostomy, colectomy and 
cholecystectomy with malabsorption syndrome), is more severe 
than is represented by the currently assigned 40 percent 
evaluation.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Although the Board has thoroughly reviewed all medical 
evidence of record, the Board will focus on the most recent 
medical findings regarding the veteran's service-connected 
residuals of an appendectomy, jejunostomy, colectomy of the 
ascending colon, and cholecystectomy, with malabsorption 
syndrome.  

Diagnostic Codes containing criteria for rating disorders of 
the digestive system are found in 38 C.F.R. § 4.114.  The 
Board notes that ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331,7342 and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  

The veteran's service-connected disability is currently rated 
as 40 percent disabling under 38 C.F.R. § 4.114 including 
Diagnostic Code 7328 (for rating resection of the small 
intestine).  Under this provision, a 40 percent disability 
rating is warranted for resection of the small intestine with 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss.  
Resection of the small intestine with marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss warrants a 60 percent 
evaluation.  

The record shows that the veteran's service-connected 
disorder is manifested mainly by diarrhea and recurrent bowel 
obstruction due to adhesions.  While the disorder may result 
in some malabsorption making dietary supplements advisable, 
the record does not indicate that the veteran's disability 
has resulted in marked interference with absorption and 
nutrition, severe impairment of health, or material weight 
loss, which are the manifestations necessary for the 
assignment of a higher rating under Diagnostic Code 7328.  In 
fact, the examiner performing the May 1999 VA examination 
specifically indicated that, other than during his periods of 
hospitalization in 1994 and 1999, the veteran has had no 
nausea, vomiting, hematemesis, melena, weight loss or 
anorexia.  Without objective evidence of such symptoms, a 
rating in excess of 40 percent would not be warranted under 
the provisions of Diagnostic Code 7328, even by means of 
elevation.  

However, the Board finds in this case that an increased 
rating is assignable for the veteran's service-connected 
disorder when that condition is evaluated under the more 
applicable provisions used for evaluating the disabling 
impairment caused adhesions of the peritoneum.  

In fact, a note at the end of Diagnostic Code 7328 directs 
that where residual adhesions constitute the predominant 
disability, rate under Diagnostic Code 7301 (for rating 
adhesions of the peritoneum).  Additionally, another note 
states that ratings for adhesions will be considered when 
there is history of operative or other traumatic or 
infectious (intraabdominal) process, and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, presence of pain.  See 38 
C.F.R. § 4.114, Diagnostic Code 7301, Note (1999).  

Pursuant to Diagnostic Code 7301, a 30 percent rating 
contemplates moderately severe disability with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain; and a 50 
percent rating, the highest rating assignable, contemplates 
severe disability manifested by definite partial obstruction 
shown by X-ray, with frequent and prolonged episodes of 
severe colic distention, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  

The Board is aware that, as recent as 1999, the veteran has 
been hospitalized for treatment of partial small bowel 
obstructions resulting from peritoneal adhesion due to his 
service-connected problems.  When hospitalized, the veteran 
reported having symptoms of vomiting, nausea and abdominal 
distention prior to admission.  As this symptomatology more 
nearly approximates those findings identified with warranting 
a 50 percent rating under the provisions of Diagnostic Code 
7301, the Board finds that an increased rating to 50 percent 
is warranted by way of elevation.  

The Board notes that the veteran's service-connected problems 
include the residuals of a cholecystectomy.  While the 
removal of the gall bladder could be rated under Diagnostic 
Code 7318, the maximum evaluation possible under that Code is 
only 30 percent.  Thus, the assignment of a rating under 
Diagnostic Code 7318 would provide no benefit to the veteran.  
38 C.F.R. § 4.114.  

As the disability due to the veteran's service-connected 
residuals of an appendectomy, jejunostomy, colectomy and 
cholecystectomy with malabsorption syndrome is shown to more 
nearly approximate the symptoms for severe adhesions of the 
peritoneum, an increased rating to 50 percent is warranted.  



ORDER

An increased rating to 50 percent for the service-connected 
residuals of an appendectomy, jejunostomy, colectomy and 
cholecystectomy with malabsorption syndrome residuals is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 

